Title: To George Washington from Adam-Philippe, comte de Custine, 16 August 1782
From: Custine, Adam-Philippe, comte de
To: Washington, George


                  
                     
                        Monsieur
                        Au Camp Baltimore le 16 aout 1782.
                     
                     C’est avec empressement que j’ai l’honneur d’assurer Votre Excellence du plaisir extrême que j’ai éprouvé, qu’elle ait bien voulu recevoir avec la bonté et l’honneteté qui lui sont naturelles, Une production do mon pays.  Vôtre Excellence m’en rendu justice si elle bien Voulu la regarder Comme un hommage de mon sentiment pour elle; Trop heureux lorsque de retour en Europe, je pourrai penser qu’elle lui rappellera le Souvenir de celui qui a été le plus l’admirateur des Vertus qui ont donné la liberté à ce Continent.
                     C’est avec Empressement que je saisis cette Occasion d’exprimer les Sentiments dont je suis penetré et ceux du Respectueux attachemens avec lequel j’ai l’honneur d’être, de Vôtre Excellence, le très humble et tres Obeissant Serviteur
                     
                        Custine
                     
                  
                  TranslationSir,Camp Baltimore 16 Aug. 82
                     I have the honor to assure your Excellency of the extreme pleasure that I experienced at Mrs W.—accepting, with that goodness which is natural to her, the production of my Country—Your Excellency will do me but Justice in regarding this as a small testimony of my Esteem, too happy if, when I am returned to Europe, it will recall to your remembrance—one who is the most sincere admirer of those Virtues which have given liberty to this Continent.
                     I am happy in this opportunity of expressing the sentiments of the most respectful attachment with which I am &c. &c.
                     
                        Custine
                     
                  
               